PER CURIAM.
Upon consideration of the motion of the National Labor Relations Board to withdraw its petition for enforcement, and good cause therefor appearing, it is ordered that the motion be and hereby is granted and *459the National Labor Relations Board be and hereby is granted leave to withdraw without prejudice its petition for enforcement, and it is further ordered that the Clerk of this Court forthwith forward and release to the National Labor Relations Board the entire certified transcript of record in this cause.